Citation Nr: 1217847	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver cancer, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for hepatitis C as it was incurred during active duty service.  The Veteran specifically contends that he exchanged blood with another soldier while fighting off a sexual assault in October 1969.  The Veteran also contends that he contracted hepatitis C through air gun injections.  

Service treatment records are negative for evidence of hepatitis C or liver abnormalities, but document that the Veteran reported a sexual assault in October 1969.  The post-service record establishes that he was diagnosed with hepatitis C and cirrhosis of the liver in March 2001 by a private physician.  The Veteran's liver function steadily worsened, and in November 2003 he was diagnosed with liver failure and placed on the VA transplant list.  VA and private treatment records contain multiple findings linking the Veteran's liver disease to hepatitis C and alcoholism.  Prior to his liver transplant in April 2003, a liver mass was detected which was suspicious for hepatocellular carcinoma. 

The Veteran has not been provided a VA examination or medical opinion in response to his claims.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In March 2011, the Veteran submitted a medical opinion in support of his claim from a VA physician who identified a link between the Veteran's hepatitis C and jet injectors.  Although service treatment records do not document the method of vaccination used during the Veteran's service, he is competent to report the instrument used for the inoculations, and the Board takes judicial notice that the Department of Defense favored jet inoculators until it discontinued their use in 1997.  The record therefore contains competent evidence of an association between the Veteran's current hepatitis C and active duty service and a VA examination and medical opinion are required by the duty to assist. 

The Board also notes that the record does not contain any records of VA treatment dating after August 2010 and no records of private treatment after March 2008.  The Veteran should be contacted and asked to report the locations and dates of any VA treatment for his liver conditions after August 2010 and provide medical release forms for any private treatment dated after March 2008.  

Finally, the Veteran should be provided notice of VA's duties to notify and assist him in developing and substantiating a claim based on secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for liver cancer as secondary to hepatitis C.

2.  Contact the Veteran and ask that he identify all facilities where he has received VA treatment for liver disease since August 2010.  He should also be provided medical release forms and asked to execute them to allow VA to obtain records of any private treatment for liver disease dating from March 2008. 

3.  Obtain copies of any VA treatment records referenced by the Veteran, and associate the records with the electronic or paper claims file. 

4.  If properly executed medical release forms are received from the Veteran, obtain records of treatment from the identified private health care providers.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

5.  Then, afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed hepatitis C and liver cancer.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

The examiner should physically examine the Veteran and the complete claims file, to include the service treatment records.  The examiner should then answer the following questions:

a)  Has the Veteran manifested liver cancer at any time during the claims period, to include prior to his April 2008 liver transplant?

b)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hepatitis C is etiologically related to any incident of active duty service, to include the documented sexual assault in October 1969 or the Veteran's vaccination by air gun injector?  

c)  If liver cancer was present at some point during the claims period, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that it was caused or aggravated by hepatitis C?

The rationale for all opinions expressed should also be provided.

6.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



